Citation Nr: 0604194	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-31 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected chronic right knee strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
June 1972, November 1990 to June 1991, and October 1991 to 
February 1992.  The veteran also had service in the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which granted service connection for 
chronic right knee strain evaluated as 10 percent disabling.  
A Notice of Disagreement as to the evaluation of this 
disability as only 10 percent disabling was received in 
January 2004.  A Statement of the Case was issued in July 
2004.  A timely appeal was received in August 2004.  

The veteran appeared and testified at a hearing held before 
the undersigned Veterans Law Judge at the RO in September 
2005.

After his hearing in September 2005, the veteran submitted 
additional private medical treatment records in support of 
his claim.  With respect to the effect of the submission of 
evidence to the Board not previously considered by the RO, 
the Board consults 38 C.F.R. § 20.1304 (c) (2005).  Any 
pertinent evidence submitted by the veteran or his 
representative before the Board but not considered by the 
agency of original jurisdiction (AOJ) must be referred to the 
AOJ for review unless the veteran or his representative 
waives, in writing, such right to AOJ review or the Board 
determines that the benefit(s) to which the evidence relates 
may be fully allowed on appeal without such referral.  Id.  
The veteran submitted a written waiver of AOJ consideration 
in October 2005.  The Board can, therefore, proceed with 
considering this evidence without prejudice to the veteran.
 



FINDING OF FACT

The veteran's right knee disorder is productive of a moderate 
disability; but is not productive of ankylosis, flexion 
limited to 15 degrees or less, extension limited to 20 
percent or more, or impairment of the tibia and fibula.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no 
higher, for chronic right knee strain are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Codes 5256 through 5263 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, the veteran's original claim was one for 
service connection for his right knee disorder.  Notice as to 
this claim was provided to the veteran in January 2003.  In 
January 2004, the RO granted service connection for the 
veteran's right knee disability and evaluated it as 10 
percent disabling; and the veteran submitted a Notice of 
Disagreement with that evaluation.  

VA's Office of General Counsel has determined that if, in 
response to notice of its decision on a claim for which VA 
has already given the required notice under 38 U.S.C.A. § 
5103(a) (West 2002), VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C.A. § 7105(d) (West 2002) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 38 U.S.C.A. 
§ 5103(a) (West 2002) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003.  The veteran was 
provided proper notice in January 2003 on his claim for 
service connection.  When his notice of disagreement raised 
the new issue of the proper rating to be assigned his now 
service-connected disability, VA was not required to provide 
additional notice.  Nevertheless, the statement of the case 
provided the relevant regulations and set out the criteria by 
which the veteran's disability was evaluated, thereby 
advising him of the type of evidence that would be needed to 
show entitlement to the benefit sought.  Furthermore, by 
means of the statement of the case, the veteran was advised 
of the specific reasons why this particular claim was denied, 
and the information and evidence needed to substantiate the 
claim. 

He also was provided the text of the relevant regulation 
implementing the law with respect to this notice requirement, 
and told it was his responsibility to support the claims with 
appropriate evidence.  Indeed, the veteran submitted evidence 
to consider in connection with his claim.  Thus, the Board 
considers the notice requirements met.

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from January 
1998 through June 2004.  The RO also requested private 
treatment records identified by the veteran and he submitted 
other private treatment records.  The veteran was notified in 
the Statement of the Case of what evidence the RO had 
obtained and considered in rendering its decision.  He has 
not identified any additional evidence, except what has 
already been provided.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).   VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in November 
2001, March 2003 and November 2003.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's right knee disability since he 
was last examined.  The veteran reported at his September 
2005 hearing receiving recent treatment from a private 
physician, and he submitted those records.  There are no 
records, however, suggesting an increase in disability has 
occurred as compared to the last VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.   

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran's claim for a higher evaluation for chronic right 
knee strain is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Disability ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from a service-connected disorder in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's right knee disorder is currently evaluated as 
10 percent disabling under Diagnostic Code 5257.  Diagnostic 
Code 5257 provides for evaluating an impairment of the knee 
with recurrent subluxation or lateral instability as 10 
percent for a slight impairment, 20 percent disabling for a 
moderate impairment, and 30 percent disabling for a severe 
impairment.  38 C.F.R. § 3.71a, Diagnostic Code 5257 (2005).  
Under Diagnostic Code 5257, 30 percent is the maximum 
scheduler rating provided.  Diagnostic Code 5257 is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  

Other Diagnostic Codes relating to knee impairments include 
Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 5262 and 5263.  
Diagnostic Codes 5258, 5259 and 5263 do not provide a rating 
higher than 20 percent, which the Board is awarding in this 
decision,  and are thus not applicable to the veteran's 
claim.

Diagnostic Code 5256 is used to evaluate ankylosis of the 
knee and provides that a knee ankylosed at a favorable angle 
in full extension, or in slight flexion between 0 to 10 
degrees, warrants a 30 percent rating; in flexion between 10 
degrees and 20 degrees warrants a 40 percent rating; between 
20 degrees and 45 degrees warrants a 50 percent rating; and 
45 degrees or more (extremely unfavorable ankylosis) warrants 
a maximum 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2005).  

Diagnostic Code 5260 is used to evaluate knee disabilities 
based upon limitation of flexion of the knee.  It provides 
for a compensable rating when flexion is limited to 45 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2005).  Diagnostic Code 5261 is used to evaluate knee 
disabilities based upon limitation of extension of the knee, 
and provides for a compensable rating when extension is 
limited to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2005).  Normal range of motion of the knee is 0 to 
140 degrees of extension to flexion.  38 C.F.R. § 4.71a, 
Plate II (2005).  

Diagnostic Code 5262 provides for a 10 percent rating for 
malunion of the tibia and fibula with slight knee or ankle 
disability; a 20 percent rating for nonunion of the tibia and 
fibula with moderate knee or ankle disability; and a 30 
percent rating for malunion of the tibia and fibula with 
marked knee or ankle disability.  38 C.F.R. § 3.71a, 
Diagnostic Code 5262 (2005).

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2005); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2005).  

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony; lay 
statements from the veteran's family; the reports of the VA 
examinations; VA treatment records; and private treatment 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in 
the case.  The Board will summarize the relevant evidence 
where appropriate.

After considering all the evidence and resolving reasonable 
doubt in favor of the veteran, the Board finds that the 
preponderance of the evidence is in favor of granting an 
increased disability rating of 20 percent, but no higher for 
the veteran's chronic right knee strain.  The veteran 
underwent a VA examination in November 2001 at which he 
complained of pain at a level of 5 out of 10 in his right 
knee with stiffness and occasional giving away.  He reported 
flare-ups of his right knee pain that can approach 7 or 8 
occurring once a month and lasting several hours at a time.  
Physical examination revealed no effusion, extension to 0 
degrees without pain, +1 tenderness with forced extension, 
flexion to 100 degrees with pain, and no laxity to varus or 
valgus stress.  He was non-tender upon palpation of the 
medial and lateral joint lines and had good patellar 
mobility.  The diagnosis was degenerative joint disease.  X-
rays, however, failed to show any degenerative changes in the 
knee.

VA treatment records show that the veteran was seen in 
January 2003 for an orthopedic consult.  He complained of 
pain and swelling in the knee with occasional locking and 
catching symptoms.  Although the physical examination was 
basically unremarkable with only medial joint line tenderness 
present, the impression was internal derangement of the right 
knee.  A magnetic resonance imaging study of the knee was 
recommended.  An addendum to the January 2003 treatment note, 
dated February 10, 2003, indicates that the VA doctor had 
received a MRI report dated February 5, 2003 and the 
impression was a partial thickness tear of the posterior 
cruciate ligament, a tear of the anterior cruciate ligament, 
and a partial thickness tear or sprain of the medial 
collateral complex.  (The actual MRI report is not of 
record.)  

He was seen again in orthopedics on February 11, 2003, and 
this note indicates that the MRI also showed a medial 
meniscus posterior horn tear.  The impression was again 
internal derangement of the right knee, and an arthroscopy 
was recommended to repair the meniscal injuries.  It was 
discussed doing a anterior cruciate ligament reconstruction, 
but given the veteran's age and the demands he placed on his 
knee, it was elected to do an arthroscopy and medial 
meniscectomy.  

The veteran underwent the arthroscopy on February 28, 2003.  
Arthroscopic examination of the knee revealed grade II to III 
chondromalacic changes, particularly on the under surface of 
the patella and also in the medial weightbearing area, more 
profound on the tibial side than on the femoral side.  The 
anterior cruciate ligament appeared intact.  The medial 
meniscus did have a degenerative tear in the posterior horn 
that was resected.  

The veteran was seen on March 6, 2003 for post-surgical 
followup.  The doctor stated in his treatment note that, 
although the MRI had shown there was injury to the anterior 
and posterior cruciate ligaments, nothing was found during 
the arthroscopy.  He stated further, however, that the 
posterior cruciate ligament was not visualized well enough to 
see anything and the anterior cruciate ligament, although 
appearing intact, could certainly have had some injury to it 
as well as indicated on the MRI.  Thus, the doctor did not 
change his initial diagnosis and did not rule out injuries to 
the anterior and posterior cruciate ligaments.

The veteran underwent VA examinations in March 2003 and 
November 2003.  The March 2003 examination was too soon after 
his surgery to be useful in rating the right knee disability.  
At the November 2003 examination, the veteran complained of 
chronic pain in his right knee with occasional swelling and 
giving away.  Physical examination revealed no tenderness on 
palpation, 130 degrees of flexion and full extension, 
negative Lachman's test, negative Drawer test, and negative 
McMurray test.  There was no fatigability noted.  There was 
some slight tenderness with range of motion.  The assessment 
was chronic right knee strain.  This examiner, however, did 
not mention the MRI taken in February 2003 or discuss the 
results of it and how those injuries may be affecting his 
right knee disorder; nor did he discuss the arthroscopic 
findings of grade II to III chondromalacic changes in the 
right knee.

The veteran testified at his hearing that he had not seen a 
doctor for his knee since the surgery in 2003 because, 
although he has called his VA doctor, all they basically tell 
him is to take Naproxin for his pain.  He did, however, go 
see a private physician the day before the hearing and has 
submitted those records.  The treatment record shows that the 
veteran complained of whole legs pain bilaterally for six to 
seven months.  On physical examination of his lower 
extremities, he had full range of motion but decreased motor 
strength.  The assessment was of myalgias/arthralgias.  X-
rays taken did not show any significant arthritic or 
degenerative changes.

In support of his claim, the veteran submitted lay statements 
from family members.  His wife stated that his right knee is 
really bad, and sometimes he can hardly walk on it.  His 
brother stated that the veteran sometimes has trouble walking 
and difficulty getting up from certain positions.  His sister 
stated that his right knee sometimes gives out on him when he 
is walking, and sometimes when he is down he cannot always 
get himself back up because the knee does not cooperate.

The veteran has stated and testified that he has pain in his 
knee on a daily basis that increases with the activity of his 
job (which requires him to be on his feet most of the day), 
limitation of motion, incoordination, swelling, heat in the 
knee, giving way, instability and interference with standing 
and weight bearing.  He has also stated that, although he has 
not missed a lot of work because of his right knee, it is due 
to him having an understanding employer who permits him to do 
light duty when his knee is really bothering him, and without 
that he would miss a lot more work.  

The Board finds that the evidence shows that the veteran's 
total disability picture is more consistent with a moderate 
knee impairment, which warrants a 20 percent disability 
rating under Diagnostic Code 5257.  The MRI shows that the 
veteran has injuries to the posterior and anterior cruciate 
ligaments and the medial collateral complex which has not 
been ruled out as the pathology for the veteran's multiple 
complaints.  He also has grade II to III chondromalacic 
changes in the right knee as seen on arthroscopy.  
Furthermore, it is clear that the veteran's knee disorder is 
exacerbated by use.  His statements as to this are supported 
by the statements from his family.  Thus, giving the benefit 
of the doubt to the veteran, the Board finds that he is 
entitled to a 20 percent disability rating for his right knee 
disorder.  In granting this increased rating, the Board has 
considered the factors set forth in DeLuca and 38 C.F.R. 
§§ 4.40 and 4.45, finding that the veteran has functional 
loss of his right knee that affects his ability to use it.

He is not, however, entitled to a rating higher than 20 
percent because the evidence does not show that the veteran 
has a severe impairment.  The objective medical evidence 
shows the veteran only has slight limitation of flexion with 
some tenderness and full extension; and there is no finding 
of recurrent dislocations or subluxations, ankylosis or 
impairment of the tibia and fibula.  Furthermore, although 
the veteran has some functional loss of the right knee, the 
evidence does not show that it is to such an extent that 
would warrant a higher rating.  The veteran has been able to 
maintain his employment, which requires extensive use of the 
knee including walking, squatting and kneeling, despite the 
problems with his right knee.  The fact that the veteran's 
employer is willing to accommodate his disability has already 
been taken into consideration in granting the increase to 20 
percent.  Without a showing of additional occupational 
impairment or actual objective medical evidence of additional 
disability, the Board does not find any evidentiary basis 
that a higher disability rating is warranted.

The Board notes that the veteran has asserted several times 
that he was told that he has arthritis (degenerative joint 
disease) in the right knee.  A review of the x-rays available 
in the record, however, does not show that there is x-ray 
evidence of arthritis in the right knee, including the most 
recent x-ray taken in September 2005.  

For the foregoing reasons, the Board grants an increased 
disability rating of 20 percent, but no higher, for the 
veteran's chronic right knee strain.


ORDER

Entitlement to an initial increased rating of 20 percent, but 
no higher, for chronic right knee strain is granted, subject 
to controlling regulations governing the payment of monetary 
benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


